DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I claims 1-9 in the reply filed on 9/12/22 is acknowledged.
Claims 1-15 are currently pending. 
Claims 10-15 are withdrawn as directed to non-elected inventions. 
Claims 1-9 are elected and examined on the merits. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 contains the limitations “a step including simultaneously inoculating a microwell plate… with mesenchymal cells and epithelial cells, and co-culturing the mesenchymal cells and epithelial cells”. It is unclear if this limitation is indicating that the cell seeding is performed simultaneously, or if the cell seeding and culturing are performed simultaneously. For examination purposes, the former interpretation is used.
Claim 5 contains the limitation “a content of the fibroblast growth factor in the medium is 1 ng/mL or more and 200 ng/mL or less”. It is unclear how the FGF content could be both 1 ng/mL and 200 ng/mL. For examination purposes, this limitation is interpreted as a concentration of between 1 ng/mL and 200 ng/mL.
Claim 8 contains the limitation “a density of the microwell portions in the microwell plate 20 wells/cm2 or more and 500 wells/cm2 or less”. It is unclear how the density could be both 20 wells/cm2 and 500 wells/cm2 . For examination purposes, this limitation is interpreted as a concentration of between 20 wells/cm2 and 500 wells/cm2 .
Claim 9 contains the limitation “transferring a plurality of regenerated hair follicle germs… to a biocompatible hydrogel in a state”. It is unclear what is intended by this limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., PCT Publication No. WO 2017/073625 (cited on IDS dated 2/20/20, hereinafter Fukuda) in view of Osada et al., Long-term culture of mouse vibrissal dermal papilla cells and de novo hair follicle induction. Tissue Engineering, Vol. 13, No. 5 (2007) pp. 975-982 (hereinafter Osada). 
Fukuda discloses methods of manufacturing high density hair follicle germs (Abstract; disclosed as hair follicle germs). Fukuda discloses seeding mesenchymal cells and epithelial cells in a plurality of microwells (Method for producing aggregate of regenerated hair follicle primordia). The microwell plate preferably contains a plurality of regularly spaced microwells and is composed of a material having oxygen permeability (Micro Intaglio, Fig. 1). Fukuda explains that oxygen permeability is required for hair follicle germ formation; oxygen impermeable wells result in cell necrosis (Test example 3). The mesenchymal cells and epithelial cells are co-cultured in any suitable media (Hair follicle primordial formation process). In some embodiments, a hair follicle tissue-containing sheet may be formed by layering a hydrogel over the plurality of hair follicle germs (Hair follicle containing-sheet, Fig. 1). In a preferred embodiment, the hydrogel is collagen (Hair follicle containing-sheet, Fig. 1). The density of the microwell plates may be comparable to the density of pores in mammals, such as between about 20 wells/cm2 to 500  wells/cm2 (Hair follicle containing-sheet, Fig. 1).
Fukuda does not disclose that the media contains fibroblast growth factor (FGF). 
Osada discloses methods of culturing dermal papilla cells (DPC) in the presence of FGF2 to produce hair follicles (Abstract). Osada discloses isolating DPCs and culturing in the presence of 10 ng/mL FGF2 (Cell culture). In some embodiments, the DPCs are cultured in low-adhesion multiwell plates such that they form a cell spheroid (DP sphere formation). Osada explains that the hair follicle-inducing capability of the DPCs is significantly increased by addition of FGF to the culture media (Long-term culture of mouse vibrissa DPCs, Discussion, Fig. 1). Osada also discloses combining the DPC spheres with epidermal cells for implantation (Implantation procedure, De novo hair follicle induction by DPC spheres, Discussion, Fig. 4). 
As both Fukuda and Osada are directed to methods of producing hair follicles it would be obvious to one of ordinary skill in the art that the references could be combined. Fukuda states that the culture media is not particularly limited (Hair follicle primordial formation process). Therefore, a skilled artisan would be motivated to substitute the culture media of Osada into the method of Fukuda for improved hair follicle-inducing capability, with a reasonable expectation that hair follicle germs would be successfully produced. 
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and Osada as applied to claims 1, 4-5, and 7-9 above, and in further view of Yoshida et al., PCT Publication No. WO 2012/042618 (cited on IDS dated 2/20/20, hereinafter Yoshida).
The combination does not disclose that the cells are further co-cultured with vascular endothelial cells.
Yoshida discloses compositions for regenerating hair follicles (Abstract). Yoshida discloses co-culturing dermal sheath cells (DSC) and DPCs to generate hair follicles (p9). In some embodiments, the DSCs are co-cultured with vascular endothelial cells (p6). Yoshida explains that the co-culture results in significantly higher expression of HGF in the DSCs, and that HGF is known as a factor which promotes hair growth (p6). Therefore, there is a clear suggestion present in Yoshida that addition of vascular endothelial cells to the culture improves hair follicle production. A skilled artisan would be motivated to improve the method of the combination by including vascular endothelial cells as suggested by Yoshida. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and Osada as applied to claims 1, 4-5, and 7-9 above, and in further view of Xiao et al., As a carrier-transporter for hair follicle reconstitution, platelet-rich plasma promotes proliferation and induction of mouse dermal papilla cells. Scientific Reports, Vol. 7 (2017) 1125 (hereinafter Xiao). 
The combination does not disclose that platelet rich plasma (PRP) is utilized as the source of FGF. 
Xiao discloses methods of culturing DPs and epithelial cells in the presence of PRP (Abstract). Xiao explains that PRP contains a high concentration of numerous growth factors, including FGF, which maintains the hair-inductive capacity of DPs (Introduction). Xiao discloses combining DPs, epithelial cells, and PRP followed by adding calcium chloride and thrombin to form a cell construct (Preparation of activated PRP, growth factor assays, and formation of transplanted constructs). Cells cultured with the PRP demonstrated significantly improved proliferation (Effect of activated PRP on human and mouse DPC proliferation and hair-inductive activity, Fig. 1). 
As each of Fukuda, Osada, and Xiao are directed to methods of producing hair follicles it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that the FGF of Osada could be used in the method of the combination as a simple substitution of one known source of FGF for another, with a reasonable expectation that hair follicle germs could successfully be cultivated. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 4-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9 of U.S. Patent No. 10,865,373. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of each the present application and the ‘373 patent are all directed to methods of forming hair follicle germs by co-culturing mesenchymal and epithelial cells in an oxygen permeable microwell plate with regularly arranged microwell portions while providing oxygen to the cells. Claims 7-9 of the present application and claims 8-9 are directed to methods of forming a hair follicle tissue-containing sheet comprising a plurality of hair follicle germs disposed on a hydrogel wherein the hair follicles are generated by co-culturing mesenchymal and epithelial cells in an oxygen permeable microwell plate with regularly arranged microwell portions while providing oxygen to the cells. With respect to claims 4-6 of the present application, the ‘373 patent generically discloses co-culturing mesenchymal cells and epithelial cells in a culture media. Therefore, the method of the ‘373 patent encompasses the species culture media including FGF. 
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,865,373 in view of Yoshida.
The ‘373 patent does not disclose that the cells are further co-cultured with vascular endothelial cells.

Yoshida discloses compositions for regenerating hair follicles (Abstract). Yoshida discloses co-culturing dermal sheath cells (DSC) and DPCs to generate hair follicles (p9). In some embodiments, the DSCs are co-cultured with vascular endothelial cells (p6). Yoshida explains that the co-culture results in significantly higher expression of HGF in the DSCs, and that HGF is known as a factor which promotes hair growth (p6). Therefore, there is a clear suggestion present in Yoshida that addition of vascular endothelial cells to the culture improves hair follicle production. A skilled artisan would be motivated to improve the method of the combination by including vascular endothelial cells as suggested by Yoshida. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2018082638 A
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARA D JOHNSON/Primary Examiner, Art Unit 1632